t c memo united_states tax_court peter pettong and chung-yin chiang petitioners v commissioner of internal revenue respondent docket no filed date peter pettong chiang pro_se stephanie jensen for respondent memorandum opinion goldberg special_trial_judge this case was assigned pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 this matter is before the court on respondent's motion to dismiss for lack of jurisdiction respondent moved for dismissal on the grounds that the notice_of_deficiency for all section references are to the internal_revenue_code as amended unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure taxable years and was mailed to petitioners' last_known_address and the petition was untimely filed a hearing was held on this motion in dallas texas immediately prior to the hearing petitioners filed a motion to modify and amend the stipulation of facts on brief respondent maintained that the motion consists solely of a restatement of facts previously admitted into evidence and as a result filed no objection thereto we grant petitioners' motion to modify and amend the stipulation of facts because respondent has no objection thereto and the modifications simply clarify facts previously agreed to by the parties accordingly we need only address respondent's motion to dismiss petitioners resided in fort worth texas at the time their petition was filed background on date the internal_revenue_service irs district_office located in fort worth texas mailed a letter to petitioners pincite francisco drive fort worth texas the fort worth address asking their cooperation with the examination of their and federal_income_tax returns in a letter addressed to the irs dated date petitioner peter pettong chiang petitioner explained that he and his family had relocated to athens tennessee and was informed of the irs letter by his sister who remained at the fort worth address he did not know when his job in athens would end and requested that the examination be moved to the irs office nearest to knoxville tennessee on date the chattanooga tennessee irs district_office mailed a letter to petitioners pincite congress parkway athens tennessee informing them again that their and returns were selected for examination and asking that they schedule a meeting petitioner notified the chattanooga office on june that its letter of june had been forwarded by his former landlord in tennessee to his sister in fort worth whose son then called petitioner in california petitioner scheduled a meeting with the irs for september and in california in a letter to the irs dated date petitioner explained that he was laid off from his job in california in july causing him to move to waltham massachusetts and asked that the examination scheduled for september and be rescheduled and moved to the irs office nearest to waltham in a letter dated date the irs office in boston massachusetts informed petitioners that the examination of their and returns had been rescheduled for date at the boston office on date petitioner sent a letter to the irs boston office informing them that he would be unable to attend the february appointment because he was laid off from his position in massachusetts at this time petitioner was living at the fort worth address and asked that the examination be moved to the irs office in fort worth on date in a letter addressed to petitioners at the fort worth address the irs requested that they reschedule the meeting for the examination of their and returns in a letter dated june petitioner advised the irs that he was in a hospital in wichita kansas and expected to return to texas as soon as his health improved he asked that the examination be rescheduled to september or at the fort worth office the irs granted this request however days before the scheduled meeting petitioner again contacted the irs and asked for a postponement in a letter dated date petitioner informed the irs that he had relocated to wichita for employment and requested that the examination be moved to the irs office nearest to his new residence pincite e harry wichita kansas on date the irs office in fort worth sent petitioners a letter at their wichita address informing them of proposed adjustments to their and returns and giving petitioner sec_30 days to respond on date the austin service_center received petitioners' federal_income_tax return listing their residence as the fort worth address in the occupation box petitioner wrote engineer construction fields three different short-term assignments in three locations away from home on date petitioners met with virginia grant an irs auditor in the fort worth office to discuss respondent's proposed adjustments to their and returns in a letter dated date and sent to petitioners at their fort worth address ms grant asked for additional documentation for purposes of the examination on date petitioner wrote to shirley wickwary manager of the audit_division at the fort worth office challenging the document request and protesting the treatment they received during their meeting with ms grant in this letter petitioners listed their address as the fort worth address the record in this case contains no further correspondence between petitioners and respondent until date when respondent sent a notice_of_deficiency for and to the fort worth address by certified mail the notice_of_deficiency was not returned to respondent however petitioners contend that they did not receive the notice because they were residing pincite s oliver street apartment in wichita kansas the oliver street address from date to date on date respondent received petitioners' application_for an extension of time to file their return wherein they listed their address as the fort worth address on date respondent received petitioners' return listing their address as the fort worth address a notice_of_deficiency for tax_year was sent to petitioners at the fort worth address by certified mail on date petitioners claim to have received this notice in or around date by regular first class mail by letter dated date received by the court on date petitioners sought a redetermination of deficiencies for the taxable years and this court filed the letter as a petition and ordered that a proper amended petition be filed petitioners filed their amended petition on date contesting the deficiencies determined for and they also attached the notices of deficiency to their amended petition in the notice_of_deficiency for and respondent determined deficiencies in petitioners' federal_income_tax in the amounts of dollar_figure and dollar_figure respectively and an addition_to_tax for under sec_6651 in the amount of dollar_figure in the notice_of_deficiency for respondent determined a deficiency in petitioners' federal_income_tax of dollar_figure for purposes of this opinion we need not address the merits of respondent's determinations our only task is to decide whether the notice for and was sent to petitioners' last_known_address pursuant to sec_6212 assuming arguendo that the notice for and is valid the 90-day period for filing a petition with this court expired on date which date was not a legal_holiday in the district of columbia the petition was not filed in this case until date which date is beyond the 90-day period discussion it is well settled that in order to maintain an action in this court there must be a valid notice_of_deficiency and a timely filed petition 91_tc_1019 sec_6212 authorizes the secretary or_his_delegate upon determining that there is a deficiency in income_tax to send a notice_of_deficiency to the taxpayer by certified mail or registered mail sec_6212 provides that a notice_of_deficiency with respect to an income_tax shall be sufficient if it is mailed to the taxpayer at his last_known_address as a general_rule the commissioner has no duty to effectuate delivery of the notice after it is mailed 93_tc_22 neither sec_6212 nor the regulation promulgated thereunder sec_301_6212-1 proced admin regs defines what constitutes a taxpayer's last_known_address we have defined it as the taxpayer's last permanent address or legal residence known by the commissioner or the last known temporary address of a definite duration to which the taxpayer has directed the commissioner to send all communications during such a period 74_tc_430 62_tc_367 affd without published opinion 538_f2d_334 9th cir stated otherwise it is the address to which in light of all the surrounding facts and circumstances the commissioner reasonably believed the taxpayer wished the notice to be sent weinroth v commissioner supra 73_tc_690 the relevant focus is thus on the commissioner's knowledge rather than on what may have been the taxpayer's actual address in use 78_tc_215 citing alta sierra vista inc v commissioner supra in abeles v commissioner supra we held that a taxpayer's last_known_address is the address shown on his most recently filed and properly processed return unless the commissioner has been given clear and concise notice of a different address by the taxpayer petitioners contend that the notice_of_deficiency for and is invalid because it was not mailed to their last_known_address petitioners claim that their last_known_address as of the date the notice was mailed was the oliver street address and that respondent should have been aware of this address because petitioner filed a form_w-4 with his employer international tech services inc on date listing his address as the oliver street address petitioners received statements and invoices from charles schwab at the oliver street address with respect to individual_retirement_accounts and petitioner filed a form_8822 change_of address dated date with the austin service_center showing petitioners' former address as the fort worth address and their new address as the oliver street address on the form_8822 attached to petitioners' motion to submit taxpayers' filing photocopy of form_8822 supplemental pleading evidence to petitioners' simultaneous briefs filed date petitioners placed the following acknowledgment supplemental pleading evidence the owners' completed photocopy of form_8822 as attached the original was sent to irs office austin texas on date shall be honorably submitted for legal review pursuant to the rule of u s tax_court rules_of_practice and procedure for the docket no we have hereunto signed our names this 6th day of date petitioners had their signatures notarized petitioners' motion was denied on date based on the record in this case we find that respondent sent the notice_of_deficiency for and to petitioners' last_known_address petitioners' contention that respondent should have been aware of the oliver street address is untenable the fort worth address appears to have been the one constant factor in respondent's dealings with these peripatetic petitioners in that petitioner's sister resided at that address at all times relevant herein petitioner admits receiving actual notice of all correspondence sent there with the sole exception of the notice_of_deficiency and on numerous documents filed with the irs including their most recently filed return prior to the issuance of the notice_of_deficiency petitioners listed the fort worth address as their residence because the notice was not returned respondent had no way to know that petitioners failed to receive the notice if this was in fact the case in these circumstances the form_w-4 did not in and of itself serve to change petitioners' last_known_address the record does not establish whether or when a copy of that form was mailed to the irs as we stated in farnham v commissioner tcmemo_1991_642 to require that the commissioner use addresses shown on such documents would not only impose an unreasonable administrative burden on respondent to record every address for every taxpayer but we would cause uncertainty by requiring respondent to use an address which the taxpayer did not communicate to him and which the taxpayer did not clearly tell respondent to use id citing 724_f2d_808 9th cir see also thiele v commissioner t c memo hamilton v commissioner tcmemo_1992_265 with respect to the form_8822 change_of address a purported copy of which was attached by petitioners to their motion to submit filing of said copy we find that this document lacks any degree of credibility and therefore give it no weight in our decision we find that the notice_of_deficiency for taxable years and was mailed to petitioners' last_known_address and accordingly grant respondent's motion to dismiss for lack of jurisdiction on the ground that the petition filed by petitioners was untimely an appropriate order will be issued
